Citation Nr: 1007931	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-26 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel












INTRODUCTION

The Veteran served on active duty from May 1984 to June 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's claim for 
service connection for sleep apnea.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).


The Veteran contends that his currently-diagnosed obstructive 
sleep apnea had its onset in service.

Service treatment records reveal that the Veteran was treated 
in August 1998 for chronic nasal congestion lasting six 
years.  He was diagnosed with allergic rhinitis and 
prescribed nasal spray and antihistamines.  He was seen for 
follow-up treatment in October 1998, at which time his 
prescriptions were refilled.  At a later follow-up 
examination, the physician noted nasal bleeding and dry nasal 
mucosa.  

However, on his January 2005 Post-Deployment Health 
Assessment, the Veteran indicated that he did not have 
difficulty breathing or feel tired after sleeping.  
Similarly, on his May 2005 Report of Medical History at 
separation, the Veteran self-reported that he never 
experienced frequent trouble sleeping, although he did report 
treatment for sinusitis in August 1998.  On his May 2005 
separation Report of Medical Examination, his nose, sinuses, 
mouth, and throat were indicated to be within normal limits.  

The Veteran argues that he averaged approximately four hours 
of sleep per night during the 15-month period leading up to 
his separation from service as a result of his operational 
responsibilities.  As such, he attributed his fatigue to the 
pace of his activities rather than to any health condition 
and did not report it at the time.  He sought private 
treatment for snoring and nasal obstruction in December 2005, 
and has since been diagnosed with obstructive sleep apnea.  

VA is required to provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record 'indicate' that the claimed disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran has not been afforded a VA 
examination to address his claim for service connection for 
sleep apnea.  Given the Veteran's reports of and treatment 
for chronic nasal congestion in service, as well as his 
private treatment for obstructive sleep apnea mere months 
after separation from service, it remains unclear to the 
Board whether the in-service complaints of chronic nasal 
congestion were initial manifestations of his later-diagnosed 
sleep apnea.  Although this evidence is insufficient to grant 
the Veteran's claim, the Board finds that a remand for a VA 
examination and opinion is necessary in order to fairly 
address the merits of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any respiratory disability 
found to be present, to include any sleep 
apnea.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The claims files 
should be made available to and reviewed 
by the examiner; specifically, the 
examiner is asked to review the records 
pertaining to the in-service treatment of 
allergic rhinitis and the post-service 
diagnosis of obstructive sleep apnea.  

The examiner should opine as to whether it 
is at least as likely as not that any 
currently-diagnosed respiratory condition, 
to include sleep apnea, is related to or 
had its onset during service.  In offering 
this opinion, the examiner should 
specifically acknowledge and comment on 
the Veteran's report of a continuity of 
symptoms since service.  The rationale for 
all opinions expressed should be provided.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


